OPINION of the court

Per Curiam.

Respondent was admitted to practice as an attorney and counselor at law in the State of New York by the Appellate Division of the Supreme Court, First Judicial Department, on March 31,1975, and at all times hereinafter mentioned had maintained an office for the practice of law within the First Judicial Department.
She was charged with issuing a worthless check on a closed account and failing to co-operate with the Departmental Disciplinary Committee’s investigation.
The evidence established that the respondent purchased two items of jewelry and paid for them with a personal check in the amount of $128.82 drawn on a closed account, which had been maintained in the name of “Nancy Walter Fabian”. The check was accepted when the respondent presented her business card which identified her as an attorney at law, but when the seller determined that the account had been closed, the respondent was importuned *327on a number of occasions to make good on the check, but she refused either to return the jewelry or make the payment.
The respondent did not comply with the subpoena issued by the Departmental Disciplinary Committee, and, while appearing at the committee, did not remain for the hearing.
The committee found that the charges had been sustained and recommended she be suspended for a period of two years.
The respondent’s actions in this matter are inexplicable and a violation of the Code of Professional Responsibility, and, absent explanation, she should be suspended indefinitely and until a further order of this court.
Murphy, P. J., Kupferman, Sullivan, Asch and Fein, JJ., concur.
Respondent suspended from practice as an attorney and counselor at law in the State of New York, effective May 26, 1983, indefinitely, and until the further order of this court.